—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered March 24, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There *405is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.